DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
Claim Objections
Claims 48-53, 55-67 and 86 are objected to because of the following informalities:
Regarding claims 48, 51, claim 48 in line 12 and claim 51 in 2 recites “the foods”, however line 1 claim 48 recites “food”, it appears “the foods” should be changed to “the food”. 
Claim 50 recites “the foods” in line 2, however line 1 of claim 48 recites “food”, it appears “the foods being treated are” should be changed to “the food being treated is”. 
Claims 49-53, 55-67 and 86 each recite “Method according to…”. And should be changed to recite “The method according to…”. 
Claim 61 recites “the device for treating foods and/or containers” however claim 48 line 30 recites “a device for treating food and/or containers”. It appears claim 61 should be changed to recite “the device for treating food and/or containers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-53, 55-67 and 86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 48, claim 48 recites “treating food in at least one treatment zone” in lines 1-2 and then recites “a treatment zone” in line 3, in line 4, and in line 9, it is unclear if “a treatment zone” in lines 3, 4 and 9 is the same as or different from the “at least one treatment zone” recited in lines 1-2. For examination purposes they have been treated as the same.
Regarding claim 48, claim 48 in line 10 recites “in at least one treatment zone”, it is unclear if the “at least one treatment zone” in line 10 is the same as or different from the “at least one treatment zone” recited in lines 1-2. 
Regarding claim 48, claim 48 recites the limitation "the treatment " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 48, claim 48 recites “during continuous treatment” in lines 15 and 29, it is unclear if this is the same “treatment” in line 2 of the claim or a different treatment.
Regarding claim 48, claim 48 has been amended to recite “wherein the specifiable quantity of the process liquid is removed out of the at least one element formed by a piping” it is unclear which “element” the limitation is referring to the element in line 21 or lines 24. For examination purposes the limitation has been interpreted as referring to the at least one element in line 24. 
Regarding claim 48, claim 48 recites in lines 11-12, “wherein the process liquid is drained again after completed treatment of the foods out of the treatment zone” it is unclear what is meant by this limitation. The claim has been interpreted as the process liquid is drained out of the treatment zone after completed treatment of the food. 
Regarding claim 48, claim 48 recites “the total process liquid” in line 16, and “the total volume of process liquid” in line 29. There is insufficient antecedent basis for these limitations in the claim. 
Regarding claim 48, claim 48 recites “one or more membrane filtration system (s)” in lines 30-31, however claim 48 also recites “at least one membrane filtration system” in lines 18-19. It is unclear if the “one or more membrane filtration system (s)” in lines 30-31 is the same as or different from the “at least one membrane filtration system” in lines 18-19. Further it is unclear if “a device for treating food and/or containers” is a device which comprises the “at least one treatment zone” which is being used to perform the method of claim 48 or is referring to a different device. 
Regarding claim 49, claim 49 recites the limitations “the temperatures” and "the particular liquid streams" in line 2.  There is insufficient antecedent basis for these limitations in the claim. It is noted that claim 48 recites “at least one liquid stream” in lines 5-6.
Regarding claim 49, claim recites “each treatment zone” and “a treatment zone” in line 3, however claim 48 already recites “at least one treatment zone” in lines 1-2, it is unclear if “each treatment zone” and “a treatment zone” are the same or different from that recited in claim 48. For examination purposes they have been interpreted as the same.
Regarding claim 50, claim 50 recites “in at least one treatment zone” in lines 2 and 3, however claim 48 already recites “at least one treatment zone” in line 1. It is unclear if each “at least one treatment zone” is the same as or different from the “at least one treatment zone” recited in line 1 of claim 48.
Regarding claim 51, claim 51 recites “at least one treatment zone for heating” in line 2, however claim 48 already recites “at least one treatment zone” in line 1. It is unclear if the “at least one treatment zone for heating” is the same as or different from the “at least one treatment zone” recited in line 1 of claim 48.
Claim 51 recites “containers” in line 3, it is unclear if the “containers” recited in claim 51 are the same or different from that recited in line 2 of claim 48.
Regarding claims 52 and 53, claims 52 and 53 recites the limitation "the process liquid quantity " in lines 1- 2.  There is insufficient antecedent basis for this limitation in the claims. 
Regarding claims 52 and 53, claim 52 in line 2 and claim 53 in lines 2 and 6, recites “at least one stream of the process liquid”, however claim 48 already recites “to form at least one stream of the process liquid” in line 16. It is unclear if the “at least one stream of the process liquid” in claims 52 and 53 is the same or different from “at least one stream of the process liquid” recited in line 16 of claim 48. 
Regarding claims 52 and 53, claim 52 in lines 1-3 and claim 53 in lines 1-3 recites “form at least one stream of the process liquid out of at least one element holding and/or conduction the process liquid during continuous operation” however claim 48 in lines 23-26 already recites “remove a specifiable quantity of the process liquid out of at least one element conducting the process liquid…to form the at least one stream of the process liquid”. It is unclear if the “at least one element holding and/or conducting the process liquid” recited in claims 52 and 53 is the same as or different from the “at least one element conducting the process liquid” recited in claim 48 lines 24-26. 
Regarding claim 52, claim 52 recites “the growth rate” in lines 5-6 and “the same time interval” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 53, claim 53 recites “the total quantity of process liquid” in line 4 There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 53, claim 53 in line 5 recites “through all existing treatment zones”. However, claim 48 already recites “at least one treatment zone” in line 1. It is unclear if “all existing treatment zones” is the same as or different from “at least one treatment zone” recited in claim 48 line 1.
Regarding claim 53, claim 53 recites “at least one membrane filtration system” in lines 7-8, however claim 48 already recites “at least one membrane filtration system” in line 18-19 and 30-31. It is unclear if the “at least one membrane filtration system” recited in claim 53 is the same as or different from that recited in claim 48.
Regarding claims 55 and 56, claim 55 in line 2 and claim 56 in line 2 recites “at least one stream”, however claim 48 already recites “at least one stream of the process liquid” in line 17. It is unclear if the “at least one stream” recited in each of claims 55 and 56 is the same as or different from that recited in claim 48 line 17. 
Regarding claim 57, claim 57 recites “a filtered stream of the process liquid is fed back into at least one element holding and /or conducting the process liquid and/or one treatment zone” however claim 48 in lines 20-22 already recites “a filtered stream is at least partially fed back into an element containing and/or conducting the process liquid and/or into a treatment zone”. It is unclear if the filtered stream in claim 57 is the same as or different from that recited in claim 48 lines 20-22 and if the “at least one element holding and /or conducting the process liquid and/or one treatment zone” is the same as or different from that recited in claim 48 lines 20-22. 
Regarding claim 58, claim 58 recites “a treatment zone” in line 2. However, claim 48 in line 1 already recites “at least one treatment zone”. It is unclear if the treatment zone recited in claim 58 is the same as or different from that recited in claim 48 line 1.
Regarding claim 58, claim 58 in line 4 recites “the process”. There is insufficient antecedent basis for these limitations in the claim.
Regarding claims 58 and 59, Claim 58 in line 4, and claim 59 in line 4 recites “the method for treating foods and/or containers for holding the foods” however claim 48 lines 1-2 recites “method for treating food in at least one treatment zone, wherein the food to be treated in filled into containers”. It is unclear if “the method…” recited in line 4 of claims 58 and 59 is referring to the entire method recited in claim 48 or a different method. For examination purposes the claim has been interpreted as referring to the method recited in claim 48. 
Regarding claim 59, claim 59 recites “a treatment zone” in line 2. However, claim 48 in line 1 already recites “at least one treatment zone”. It is unclear if the treatment zone recited in claim 59 is the same as or different from that recited in claim 48 line 1.
Regarding claim 60, claim 60 recites “a treatment zone” in line 4, however claim 48 in line 1 already recites “at least one treatment zone”. It is unclear if the treatment zone recited in claim 60 is the same as or different from that recited in claim 48 line 1.
Regarding claim 61, claim 61 recites “a membrane filtration system” in lines 1-2, and 5, however claim 48 already recites “at least one membrane filtration system” in line 18-19 and 30-31. It is unclear if the “at least one membrane filtration system” recited in claim 61 is the same as or different from that recited in claim 48.
Regarding claim 61, claim 61 recites “the rest of the device” in line 2 and “the filtrate” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 64, claim 64 in lines 1-2 recites “the degree of contamination”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 64, claim 64 recites “a treatment zone and/or in a treatment zone” in line 3, however claim 48 line 1 already recites “at least one treatment zone” it is unclear if the “a treatment zone” recited in claim 64 is the same as or different from that recited in claim 48 line 1. 
Regarding claim 65, claim 65 recites “a membrane filtration system” in line 3, and 5, however claim 48 already recites “at least one membrane filtration system” in line 18-19 and 30-31. It is unclear if the “at least one membrane filtration system” recited in claim 61 is the same as or different from that recited in claim 48.
Regarding claim 65, claim 65 in line 5 recites “at least one treatment zone”. however, claim 48 line 1 already recites “at least one treatment zone” it is unclear if the “at least one treatment zone” recited in claim 65 is the same as or different from that recited in claim 48 line 1. 
Regarding claim 66, claim 66 recites “a membrane filtration system” in line 2 however claim 48 already recites “at least one membrane filtration system” in line 18-19 and 30-31. It is unclear if the “at least one membrane filtration system” recited in claim 66 is the same as or different from that recited in claim 48.
Regarding claim 66, claim 66 recites “treatment zones” in line 6, however claim 48 line 1 already recites “at least one treatment zone” it is unclear if the “treatment zones” recited in claim 66 is the same as or different from that recited in claim 48 line 1. 
Regarding claim 67, claim 67 recites “a treatment zone” in lines 2 and 5 and “a particular treatment zone” in lines 3-4, however claim 48 line 1 already recites “at least one treatment zone” it is unclear if the “a treatment zone” and “a particular treatment zone” recited in claim 67 is the same as or different from that recited in claim 48 line 1. 
Regarding claim 67, claim 67 recites “more than one membrane filtration system” in line 2 and “one or more membrane filtration systems” in line 5, however claim 48 already recites “at least one membrane filtration system” in line 18-19 and 30-31. It is unclear if the “more than one membrane filtration system” and “one or more membrane filtration systems” recited in claim 67 is the same as or different from that recited in claim 48.
Regarding claim 67, claim 67 recites “a certain quantity is removed from the liquid streams” it is unclear what “a certain quantity” is referring to, a certain quantity of the process liquid or something else. For examination purposes that “a certain quantity” has been interpreted as referring to a certain quantity of process liquid. 
Claims 62, 63 and 86 are rejected based on their dependence from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 48, 49, 50, 52, 57, 58, 63, 65, 67 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269.
Regarding claim 48, Muenzer discloses a method for treating food in at least one treatment zone, wherein the food to be treated is filled into containers before the treatment and the containers are closed ([0003], [0009], [0010]). Muenzer discloses that the containers are introduced into a treatment zone and/or transported through a treatment zone, and that the treatment zone or the treatment zones are each fed at least one liquid stream of a process liquid to act on the containers, and that the process liquid flows around an outside of the containers ([0003], [0010]). Muenzer discloses that the process liquid is tempered and the treatment of the food is executed in a treatment zone by heat transfer via the process liquid and the food is pasteurized by a heated process liquid in at least one treatment zone ([0003], [0041], [0046]), and that the process liquid is drained again after completed treatment of the foods out of the treatment zone ([0009], [0010], [0049]). Muenzer discloses that the process liquid for treating the food is recirculated into the treatment zone or the treatment zones for re-use in the method ([0003], [0009], [0034], [0054]). 
Muenzer discloses that during continuous treatment a partial quantity of the process liquid out of the total process liquid conducted through all existing treatment zones per time unit is used per time unit to form at least one stream of the process liquid, and the at least one formed stream of the process liquid is filtered by at least one membrane filtration system (2) in order to clean the process liquid ([0034], [0051]). Muenzer discloses that after the filtration process a filtered stream is at least partially fed back into an element containing and/or conducting the process liquid and/or into a treatment zone (devices 3, for example pipeline 3 with pump 3M return the filtered process water to the treatment zone Z) ([0042], Fig. 4). 
Muenzer discloses that at least one adjustable splitter (valves 1V) or multiple splitters work together remove a specifiable quantity of the process liquid out of at least one element containing or conducting the process liquid per time unit in a controlled manner in order to form the at least one stream of the process liquid, wherein the specifiable quantity of the process liquid is removed out of the at least one element formed by a piping (the valves 1V and the (at least single) pump 1M may be individually controlled by a control unit. Hence respectively one or, if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration) ([0048]) (the control unit may control valves and hence the feeding and evacuation of process liquid in and from the treatment zones) ([0030]).

    PNG
    media_image1.png
    699
    755
    media_image1.png
    Greyscale

Claim 48 differs from Muenzer in specifically reciting that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day.
Fischmann discloses that conventional water treatment filtration systems comprise filtration system that filters the entire water volume that has to be treated from 1 to 6 times per day (col. 12, lines 23-26). It would have been obvious to one of ordinary skill in the art to modify Muenzer such that during continuous treatment the total volume of process liquid contained in a device for treating food and/or containers is conducted through one or more membrane filtration system(s) and filtered between 2 times and 10 times per day as taught by Fischmann, since Fischmann teaches such a method step is traditionally formed in water treatment filtration systems.
Additionally Fischmann teaches monitoring turbidity of processing fluid in order to ensure that the processing fluid is of a desired quality and that filtering the entire volume of water to be processed in a plant can be performed to reduce turbidity (‘269, col. 4, lines 1-8, col. 4 lines 47-49) and Fischmann teaches activating filtration process based on water quality parameters (col. 13, lines 21-31, col. 23, lines 4-14), one of ordinary skill in the art additionally would have been motivated to routinely optimize the filtration of the entire volume of water in order to obtain desired water quality parameters.
Regarding claim 49, Muenzer in view of Fischmann discloses that the temperatures of the particular liquid streams of the process liquid are set separately for each treatment zone in a controlled way before feeding into a treatment zone (‘135, [0003], [0029], [0030], [0046], [0047]).
Regarding claim 50, Muenzer in view of Fischmann discloses that the foods being treated are heated successively in at least one treatment zone (Z1, Z2, Z3), are pasteurized in at least one treatment zone (P1, P2, P3), and are cooled in at least one treatment zone (Z7, Z8, Z9) (‘135, [0046], [0047]).
Regarding claim 52, Muenzer in view of Fischmann discloses that the process liquid quantity used to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous treatment per time unit is chosen in such a way that the filtration of the stream or streams allow a removal rate for micro-organisms to be achieved that is larger than the growth rate of the micro-organisms in the process liquid in the same time interval (‘135, [0051], [0041], [0017]).
Regarding claim 57, Muenzer in view of Fischmann discloses that a filtered stream of the process liquid is fed back into at least one element holding and/or conducting the process liquid under at least approximately ambient pressure in free fall (the process liquid flowed over the overflow edge may leave the screening unit A4 again at aperture 35) (‘135, [0064]).
Regarding claim 58, Muenzer in view of Fischmann discloses that a filtered stream of the process liquid is at least partially fed into a treatment zone for rinsing the outside of the closed containers filled with food placed at the end of the process in the method for treating foods and/or containers for holding the foods (‘135, [0041], [0042], Fig. 4).
Regarding claim 63, Muenzer in view of Fischmann discloses that chemicals from one or more chemical sources are admixed into a stream of the process liquid to be filtered and/or a filtered stream of the process liquid by a dispensing device as needed both during treatment and filtration as well as cleaning for the at least one membrane filtration system (‘135, [0018], [0043], [0053], [0057]).
Regarding claim 65, Muenzer in view of Fischmann discloses that a stream of the process liquid is formed as needed out of different elements containing and/or conducting process liquid (Fig. 4 shows valves 1V and at least one pump  ([0048], [0049]), is filtered by at least one membrane filtration system (2), and after the filtration process a filtered stream is fed into at least one element (pipes 3) containing and/or conducting process liquid and/or at least one treatment zone) (‘135, Fig. 4, [0042], [0048]).
Regarding claim 67, Muenzer in view of Fischmann teaches that a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment zone as needed to form a stream of the process liquid and a stream is filtered by a membrane filtration system (valves 1V and the (at least single) pump 1M may be individually controlled by a control unit, hence respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration) (the removed process water and sediment are led to a central filter unit 2 through pipes 1) ([0030], [0048], [0049], [0064]).
 Claim 67 differs from Muenzer in the recitation that a treatment zone is assigned more than one membrane filtration system and a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment zone as needed to form a stream of the process liquid and a stream is filtered by one or more membrane filtration systems assigned to a treatment zone.
However it is noted that Muenzer already teaches filtering the process water from each treatment zone, therefore the modification of Muenzer to include assigning more than one membrane filtration system to a treatment zone where a certain quantity is removed from the liquid streams of the process liquid fed into a particular treatment zone as needed to form a stream of the process liquid and a stream is filtered by one or more membrane filtration systems assigned to a treatment zone, is seen to be mere duplication of parts (MPEP 2144.04.IV.B). 
Regarding claim 86, Muenzer in view of Fischmann discloses that the process liquid is heated via a heater (‘135, [0046]).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Rauch DE 102007003919 (Espacenet Translation).
Regarding claim 51, claim 51 differs from Muenzer in view of Fischmann in the recitation that a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C.
Rauch discloses a pasteurization system for bottled foods ([0001], [0002]), where a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C (Fig. 1, [0019]). Rauch teaches successively heating the container contents with hot water until the container contents reach a pasteurizing temperature for a given time span (abstract). It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann such that a liquid stream of the process liquid is fed into at least one treatment zone for heating the foods and/or containers at a temperature between 40 °C and 50 °C as taught by Rauch, since Rauch teaches the claimed process liquid temperature is suitable for preheating container contents to be pasteurized and it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar processes in the same way with a reasonable expectation of success.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Schulenburg US 5,057,229.
Regarding claim 53, claim 53 differs from Muenzer in view of Fischmann in the recitation that the process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the total quantity of process liquid conducted through all existing treatment zones per time unit, at least 1% and less than 25% is used to form at least one stream of the process liquid, and this total partial quantity of the process liquid formed per time unit is filtered by at least one membrane filtration system.
However, it is noted that Muenzer discloses that a portion of the process liquid returns back to the treatment zone through aperture 35 (Fig.5) without passing through the membrane filtration system and that a portion of process water and sediment is filtered by the membrane filtration system. 
Nevertheless, Schulenburg discloses a process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the total quantity of process liquid conducted through all existing zones per time unit, at least 1% and less than 25% is used to form at least one stream of the process liquid, and this total partial quantity of the process liquid formed per time unit is filtered by at least one filtration system (col. 2, lines 60-68). It would have been obvious to one of ordinary skill in the art to modify the process of Muenzer in view of Fischmann such that the process liquid quantity used per time unit to form at least one stream of the process liquid out of at least one element holding and/or conducting the process liquid during continuous operation is selected in such a way that, based on the total quantity of process liquid conducted through all existing treatment zones per time unit, at least 1% and less than 25% is used to form at least one stream of the process liquid, and this total partial quantity of the process liquid formed per time unit is filtered by at least one membrane filtration system as taught by Schulenburg, since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Hilgren US 2009/0324790.
Regarding claim 55, claim 55 differs from Muenzer in view of Fischmann in the recitation that the process liquid is taken and/or removed to form at least one stream to be filtered when the process liquid has a temperature of less than 80°C.
Hilgren discloses a system for reconditioning fluid for use in a food processing apparatus ([0013]), Hilgren discloses filtering the used processing fluid ([0038], [0093]) and discloses that the temperature of the reconditioned fluid may vary from -10 °C to 100 °C, and that the particular temperature of the process fluid depends on a variety of factors including the temperature of the processing fluid while being used in the food processing apparatus ([0052]). Therefore it would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that the process liquid is taken and/or removed to form at least one stream to be filtered when the process liquid has a temperature of less than 80°C as taught by Hilgren, since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Regarding claim 56, claim 56 differs from Muenzer in view of Fischmann in the recitation that process liquid with a temperature between 40 °C and 50 °C is used to form at least one stream of the process liquid to be filtered. However, claim 56 is rejected for the same reasons given above as for claim 55. 
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Iwashita et al. US 2010/0162662.
Regarding claim 59, claim 59 differs from Muenzer in view of Fischmann in the recitation that a filtered stream of the process liquid is at least partially fed into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in the method for treating foods and/or containers for holding the foods.
Iwashita discloses that process liquid (water) is fed into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in a method for treating foods and/or containers for holding the foods. ([0053]). It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann to include a step of at least partially feeding a stream of the filtered process liquid into a treatment zone for cleaning the inside and the outside of unfilled containers placed at the start in the method for treating foods and/or containers for holding the foods as taught by Iwashita in order to increase the sterility of the containers prior to filling the container, and subsequently increase the sterility of the final product. 
Claims 60, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190.
Regarding claim 60, claim 60 differs from Muenzer in view of Fischmann in the recitation that a stream of the process liquid is conducted into a receiving container after filtration by the at least one membrane filtration system and recirculated into at least one element holding and/or conducting the process liquid and/or into a treatment zone via an overflow arranged on the receiving container.
Picek discloses reconditioning used process fluid by filtration and discloses providing an intermittent water storage tank (33) for reconditioned water (22) when excess reconditioned water is produced. Picek discloses that the water from tank can subsequently be reused (col.5, lines 48-62, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that a stream of the process liquid is conducted into a receiving container after filtration by the at least one membrane filtration system and recirculated into at least one element holding and/or conducting the process liquid and/or into a treatment zone via the receiving container as taught by Picek, in order to allow for the storage of excess filtered process water of the process of Muenzer in view of Fischmann, and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Regarding claim 64, claim 64 differs from Muenzer in view of Fischmann in the recitation that the degree of contamination is continuously monitored using sensors in conduction elements of a treatment zone and/or in a treatment zone.
Picek discloses that the integrity of reconditioned water is continuously monitored by a turbidity sensor, the turbidity indication of which is directly correlated to correspond to associated levels of solids and microorganisms (abstract).
 It would have been obvious to one of ordinary skill in the art to modify the method of Muenzer in view of Fischmann such that the degree of contamination is continuously monitored using sensors in conduction elements of a treatment zone and/or in a treatment zone as taught by Picek in order to insure that the process liquid being used in the treatment zones has been sanitized to a desired degree. 
Regarding claim 66, Muenzer in view of Fischmann discloses that a stream of the process liquid is formed for filtration by a membrane filtration system by switching between or mixing different liquid streams of the process liquid from different conduction elements depending on measured values obtained through in-line measurements and/or random sample measurements (valves 1V and the (at least single) pump 1M may be individually controlled by a control unit, hence respectively one or if appropriate several screening containers may be opened for the removal of sediment and forwarded for the purpose of sediment filtration) (the removed process water and sediment are led to a central filter unit 2 through pipes 1) ([0030], [0048], [0049], [0064], Fig. 4) (the control unit may control valves and hence feeding and evacuation of the process liquid in and from the treatment zones. Equally the control unit may communicate with temperature sensors that may measure the temperature of the process liquid and/or the internal temperature of a treatment zone, hence the control unit may regulate whether and if appropriate, from which treatment zone warmer process liquid is withdrawn, filtered and sanitized in order to subsequently be reused in a colder treatment zone) ([0030]). Muenzer discloses that a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams (Fig. 4, [0054], [0061]) depending on measured values obtained through in-line measurements and/or random sample measurements (in the system the control unit may be designed to measure the temperature of the process liquid of the treatment zones and to use filtered process liquid from at least one treatment zone with a higher temperature of the process liquid for internal purification of a treatment zone with a colder process liquid) ([0029]).
Additionally Picek discloses that the integrity of reconditioned water is continuously monitored by a turbidity sensor, the turbidity indication of which is directly correlated to correspond to associated levels of solids and microorganisms (abstract). Picek discloses that a permeate stream passes across a turbidity sensing probe 7 to determine the level of purification and effectiveness of the filter, stream 21 hereafter passes through a two way selector valve 6 and if sensor 7 indicates acceptable limits, stream 21 is routed to a ratio flow controller 12 via line 22. Conversely if stream 21 fails to meet acceptable limits it is rejected by the selector and valve 6 via line 25 to discharge sewer or back to break tank 4 for reprocessing (col. 3, lines 48-59). In other words Picek is seen to teach a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams depending on measured values obtained through in-line measurements and/or random sample measurements
It additionally would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann such that a filtered stream of the process liquid is fed back into different conduction elements and/or treatment zones by introducing and/or splitting the filtered stream into different liquid streams depending on measured values obtained through in-line measurements and/or random sample measurements (turbidity measurements) as taught by Picek since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness. 
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190 in view of Zuback US 2007/0181496.
Regarding claim 61, claim 61 differs from Muenzer in view of Fischmann in view of Picek in the recitation that the membrane filtration system is operatively separated from the rest of the device for treating foods and/or containers at specifiable time intervals in order to clean filter membranes during ongoing operation. However, it is noted that Muenzer already teaches performing a cleaning process for the filter module (‘135, [0041]) and Picek teaches that in order to perform a cleaning process the filter and a tank connected to the filter are isolated from the system in order to clean the filter at the end of each operating cycle (col. 6, lines 16-24). Therefore it would have been obvious to modify Muenzer in view of Picek such that the membrane filtration system is operatively separated from the rest of the device for treating foods and/or containers at specifiable time intervals in order to clean filter membranes during ongoing operation.
Claim 61 differs from differs from Muenzer in view of Fischmann in view of Picek in the recitation that the filtrate of the process liquid collected in the receiving container is conducted through a membrane filtration system by reversing the flow direction through the filter membranes in comparison to filtration mode ([0041]). However, it is noted that Muenzer already discloses cleaning the filter module through reverse rinsing ([0041]).
Zuback teaches that when operating in backwash mode, a source of pressure will be required to force the filtered concentrate back through the filtration modules for backwashing ([0059], [0004], [0052], [0058]). Therefore it would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann in view of Picek such that the filtrate of the process liquid collected in the receiving container is conducted through a membrane filtration system by reversing the flow direction through the filter membranes in comparison to filtration mode as taught by Zuback since it would have been obvious to one of ordinary skill in the art to use known techniques to improve similar processes in the same way. 
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Muenzer EP 2959782 (English equivalent US 2015/0368135) in view of Fischmann US 8,518,269 in view of Picek US 5,173,190 in view of Zuback US 2007/0181496 in view of Inskeep, Jr. US 4,571,301 in view of Braun et al. US 2014/0110360.
Regarding claim 62, claim 62 differs from Muenzer in view of Fischmann in view of Picek in view of Zuback in the recitation that liquid waste accrued during cleaning by reversal of the flow direction through the filter membranes of the membrane filtration system is drained and replaced by an equivalent quantity of fresh process liquid.
Inskeep discloses draining liquid waste accrued during cleaning by reversal of the flow direction through filter membranes of a membrane filtration system (col. 3, lines 14). 
Braun discloses a device for thermally treating products in containers having a storage with fresh process liquid to balance any losses of process liquid ([0035]).
It would have been obvious to one of ordinary skill in the art to modify Muenzer in view of Fischmann in view of Picek in view of Zuback such that liquid waste accrued during cleaning by reversal of the flow direction through the filter membranes of the membrane filtration system is drained and replaced by an equivalent quantity of fresh process liquid as taught by the combination of Inskeep and Braun since it would have been obvious to one of ordinary skill in the art to use a known technique to improve a similar process in the same way.
Response to Arguments
Applicant’s arguments filed 12/13/2021 have been fully considered but have not been found persuasive.
Applicant argues that none of the cited references discloses or suggests a method for treating food in at least one treatment zone, wherein the food to be treated is filled into containers before the treatment, the containers are closed, and the containers are introduced into a treatment zone and/or transported through a treatment zone in which a specifiable quantity of the process liquid removed by a splitter or multiple splitters working together is removed out of a conduction element formed by a piping.  Applicant argues that Muenzer in view of Fischmann is contradictory to and teach away from Applicants method set forth in claim 48 as amended.  
These arguments have not been found persuasive, Muenzer teaches treating product filled in containers ([0003]) which are closed ([0010]) with a pasteurization system ([0009]) and that nutrients can be added to the process liquid through leaking or burst containers ([0015]), therefore Muenzer obviously teaches that the containers are filled with food products, further it is well known in the art that food products are the products which are commonly subjected to pasteurization processes. Further, Muenzer teaches a specifiable quantity of the process liquid is removed by a splitter or multiple splitters (valve 1V) out of an element formed by a piping (piping before the valve 1V), as further pointed out in the annotated figure 5 below. Muenzer discloses that “the valves 1V may be individually controlled by a control unit. Hence respectively one or if appropriate several screening containers may be opened for removal of sediment and forwarded for the purpose of sediment filtration” (‘135, [0048]).  Muenzer discloses that the control unit may control valves and hence the feeding and evacuation of process liquid in and from the treatment zones ([0030]).

    PNG
    media_image1.png
    699
    755
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792